Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00516-CV

                                         IN RE Robert B. CAIRNS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 1, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 10, 2017, Relator filed a petition for writ of mandamus and a “Motion for Stay

and Temporary Relief.” This court denied Relator’s motion for stay on August 10, 2017. On

August 17, 2017, this court issued an order requesting a response from the real party in interest.

On August 30, 2017, Relator filed a “First Amended Motion for Stay and Temporary Relief.” On

August 31, 2017, this court granted the amended motion and stayed all proceedings in the

underlying case, pending resolution of this original proceeding. The real party in interest filed her

response to the petition for writ of mandamus on September 15, 2017.

           This court has considered Relator’s petition, the response filed by the real party in interest,

and the relevant law, and is of the opinion Relator is not entitled to the relief sought. Rivercenter



1
 This proceeding arises out of Cause No. 2012-CI-11471, styled In the Interest of A.N.C. and H.C.C., pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.
                                                                                    04-17-00516-CV


Assocs. v. Rivera, 858 S.W.2d 366, 367-68 (Tex. 1993) (orig. proceeding). Accordingly, we deny

Relator’s petition for writ of mandamus and lift the stay issued by this court on August 31, 2017.

                                                 PER CURIAM




                                               -2-